Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-13 are found to be in condition for allowance.

Reasons for Allowance
2.	The following is an Examiner’s statement of reasons for the indication of allowable subject matter:
	The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly teach or suggest an encoder and a method for intra refresh encoding comprising the steps of determining a frame count defining how many image frames that have passed in the video stream since a spatially corresponding block of pixels of a previous image in the video stream was intra refreshed, determining whether the block of pixels spatially corresponds to a region of interest, ROI, of the image frame or not, upon determining that the block of pixels spatially corresponds to the ROI, applying the first distribution function in respect to the determined frame count to determine whether the block of pixels should be intra refreshed, upon determining that the block of pixels does not spatially correspond to the ROI, applying the second distribution function in respect to the determined frame count to determine whether the block of pixels should be intra refreshed, intra encoding the block of pixels of the received image frame if the block of pixels is determined to be intra refreshed.

The closest prior art, Raveendran et al. (US Patent Application Publication no. 2007/0074266) teaches a similar an adaptive intra-refresh method where the adaptive intra-refresh resilience scheme is based on content information. However, Raveendran fails to teach or suggest “determining a frame count defining how many image frames that have passed in the video stream since a spatially corresponding block of pixels of a previous image in the video stream was intra refreshed, determining whether the block of pixels spatially corresponds to a region of interest, ROI, of the image frame or not, upon determining that the block of pixels spatially corresponds to the ROI, applying the first distribution function in respect to the determined frame count to determine whether the block of pixels should be intra refreshed, upon determining that the block of pixels does not spatially correspond to the ROI, applying the second distribution function in respect to the determined frame count to determine whether the block of pixels should be intra refreshed, intra encoding the block of pixels of the received image frame if the block of pixels is determined to be intra refreshed.”

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Vilei et al. (US Patent Application Publication no. 2007/0047650) teaches method for encoding signals, related systems and program product therefor.
Subramania et al. (US Patent Application Publication no. 2007/0177667) teaches method and apparatus for error resilience algorithms in wireless video communication.
Vetro et al. (US Patent Application Publication no. 2005/0175109) teaches optimal bit allocation for error resilient video transcoding.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424